Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

GROUP I. Claims 3-4 and 9-16, drawn to methods of diagnosing and treating prediabetes that minimally requires at least two of biomarkers FAM32A, B4GALT1, and TTBK2, classified in C12Q1/6883. This group is subject to further election of species below.
GROUP II. Claims 7 and 27-33, drawn to methods of diagnosing and treating type 2 diabetes that minimally requires at least two of biomarkers FUZ, S100A8, and HIF1A, classified in C12Q1/6883. This group is subject to further election of species below.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are directed to related methods of detecting diabetes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are are not capable of use together as Group I involves the detection of prediabetes minimally using the FAM32A, B4GALT1, and TTBK2 biomarkers and Group II involves the detection of type 2 diabetes minimally using the FUZ, S100A8, and HIF1A biomarkers.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 

Election of Species
This application contains claims directed to the following patentably distinct species:
Group I
Species 1: A specific combination of biomarkers - FAM32A, B4GALT1, TTBK2, ARF6, COX17, EIF3H, RPL23, MUC7, MGRN and RPL4
Species 2: mRNA or polypeptide
Group II
Species 1: A specific combination of biomarkers FUZ, S100A8, HIF1A, ARF6, COX17, EIF3H, RPL23, MUC7, MGRN, RPL4, METRNL, and HIST1H4E
Species 2: mRNA or polypeptide

Species 1 are independent and distinct because the different biomarkers have different chemical makeups and are located in different loci on different chromosomes. In addition, these species are not obvious variants of each other based on the current record. 
Species 2, mRNA and polypeptides are independent and distinct because proteins are made up of amino acids, whereas nucleic acids are made up of 

Species 1: Applicant should elect a combination of two biomarkers or a specific combination of more than two biomarkers for prosecution. Claims 3, 7 and 15 require at least two biomarkers. Claims 14, 16, 32 and 33 require at least three biomarkers. Claims 13 and 31 require at least one additional biomarker. Claims which require fewer or more biomarkers than elected will not be examined with the elected species. Applicant may elect a combination of two biomarkers or a specific combination of more than two biomarkers.
Species 2: Applicant should elect either mRNA or nucleic acids for examination. Claims 9 and 27 are drawn to polypeptides and claims 10 and 28 are drawn to mRNA. Applicant may elect either mRNA or nucleic acids for examination.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Overly/
Examiner, Art Unit 1634



/JEANINE A GOLDBERG/           Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 7, 2021